Citation Nr: 0801559	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for macular scarring of the right eye. 

2.  Entitlement to service connection for macular scarring of 
the right eye.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty for training from June 1964 
to December 1964 with subsequent periods of active and 
inactive duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.   

The reopened claim of entitlement to service connection for a 
right eye disorder being remanded is addressed in the REMAND 
portion of the decision below and is  REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a decision dated in May 1996, the Board determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right eye disorder.

2.  Evidence submitted since the May 1996 Board decision is 
both new and material and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1996 Board decision which determined that new and 
material evidence had not been submitted to warrant reopening 
a claim of entitlement to service connection for a right eye 
disorder is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§ 20.1100 (2007).

2.  New and material evidence to reopen the claim for service 
connection for a right eye disorder has been received.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2003 and June 2005.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Court recently found in Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006) that in order to fully comply with the VCAA 
notice requirement for new and material evidence claims the 
veteran must be advised as to the reasons the original claim 
was denied and what kinds of evidence would be required to 
re-open his claim.  Although the veteran was not provided 
supplementary notice subsequent to Kent it appears that he 
was already accorded complete VCAA notice as contemplated by 
Kent.  See VCAA correspondence dated June 8, 2005.  Moreover, 
because the claim is being reopened by the Board, there is no 
prejudice to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, since no disability 
rating or effective date is being assigned as a result of the 
Board's decision; there is accordingly no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background and Analysis

In December 1969, the RO denied the appellant's claim for 
entitlement to service connection for a right eye disability 
because there was "no record of a right eye condition during 
service."  The decision was not appealed, and became final.  
The veteran subsequently filed to reopen the claim, and in 
May 1996, the Board determined that new and material evidence 
was not submitted to warrant reopening the claim.  The 
veteran's representative again filed to reopen the claim of 
entitlement to service connection for a right eye disorder on 
October 17, 2002, and the present appeal has ensued.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1100(a) (2007).  The law 
provides that the prior Board decision cannot be modified 
unless evidence submitted in support of the veteran's claim 
to reopen is "new and material" pursuant to 38 U.S.C.A. § 
5108 (West 2002).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006)

Evidence of record at the time of the prior decision included 
a service medical record from August 17, 1968 reflecting 
treatment for residuals of a motor vehicle accident of even 
date.  Reported complaints and findings were limited to the 
veteran's right wrist and lower back.  An annual physical 
examination report from December 1968 reflects the absence of 
eye complaints and/or eye pathology.  Eye examination 
reported 20/20 vision in both eyes.  The examination 
reflected the August 1968 examination with complaints and 
findings limited to the veteran's back.

Also previously of record is a VA examination report of March 
1969, which reported the absence of any eye pathology inter 
alia at that time.  Reported clinical findings and 
symptomatology from June 30, 1969 reflect complaints of loss 
of visual acuity since an accident along with examination 
results of 20/200 in the right eye.  A July 1969 private 
physician's report noted macular scarring of the right eye 
and could have been due to an injury with hemorrhage in the 
right macula.  Hearing testimony from July 28, 1992 included 
the assertion that the veteran had been struck on the head 
during the accident and even sustained a concussion.  A 
September 28, 1992 hearing officer decision determined that 
the evidence was insufficient to demonstrate that the macular 
scarring occurred during service.  As noted above, in May 
1996, the Board determined that new and material evidence had 
not been submitted to warrant reopening the claim.   

In addition to the veteran's continued assertions as to a 
relationship between the August 1968 accident and his current 
eye disorder, the evidence submitted since the Board's May 
1996 decision consists primarily of a July 2002 private 
ophthalmologist's medical report.  The veteran reported that 
he had sustained a mild concussion in the accident in 1968 
and had been knocked out momentarily.  The physician 
acknowledged that the veteran did not appear to manifest any 
visual problems at the time of the accident.  
Notwithstanding, the physician detailed report concludes that 
a "relationship of his accident to his eye condition is 
certainly not unequivocal.  But I believe that given the 
facts of this case the average ophthalmologist lean towards a 
causal relationship."  

The July 2002 letter from the private ophthalmologist raises 
a reasonable possibility of substantiating the claim because 
although a right eye disorder was not shown in service, the 
examiner concluded that the disorder was nevertheless related 
to service.  In other words, the letter constitutes new and 
material evidence, and the veteran's claim has, therefore, 
been reopened.

The Board notes that the record does not demonstrate that the 
veteran sustained a concussion or that he was knocked out in 
the August 1968 accident.  Notwithstanding, it bears 
emphasis, however, that the Court has also stated that in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.


ORDER

The veteran's claim of entitlement to service connection for 
macular scarring of the right eye is reopened.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand portion of this decision.


REMAND

As the Board has determined that the previously denied claim 
for service connection for macular scarring of the right eye 
should be reopened, the second step for the Board in this 
case is to assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board has jurisdiction of both parts of the two-step 
analysis in new and material evidence cases.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  However, where, as here, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, once a claim has been reopened, the statutory duty 
to assist arises, and the RO should ascertain whether any 
additional development is required..  Anderson v. Brown, 9 
Vet. App. 542, 546 (1996).  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

As noted above, during the pendency of this appeal, the Court 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) finding that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice as to all 
elements of the claim is provided. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5103 and 5103A (West 2002) 
are fully complied with and satisfied. 
This notice should include an 
explanation as to the information or 
evidence needed to establish service 
connection and effective date for the 
claims on appeal.

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for a right eye disorder since 
October 2001.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the etiology of the veteran's right eye 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the ophthalmologist 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  If an ophthalmologist is 
unavailable on the VAMC staff, then the 
veteran should be provided a fee-basis 
ophthalmology examination by an 
ophthalmologist.  Prior to the 
examination, the claims folder must be 
made available to the ophthalmologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician is requested to 
obtain a comprehensive history from the 
veteran to include any injuries or 
accidents sustained either as a result of 
an occupational or recreational incident 
prior to August 1968 which may have 
resulted in a right eye trauma.  

Following a review of the claims folder 
and an interview and examination of the 
veteran, the ophthalmologist is to 
indicate whether is it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's present 
right eye disability is the result of 
an event in service.  Sustainable 
reasons and bases are to be provided 
for any opinion rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


